Citation Nr: 0319779	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-01 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis due 
to an undiagnosed illness.

2.  Entitlement to service connection for headaches due 
to an undiagnosed illness.

3.  Entitlement to service connection for loss of 
memory/concentration due to an undiagnosed illness.


REPRESENTATION

Appellant represented by: The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant served on active duty from November 1985 to May 
1989 and from December 1990 to May 1991.  In addition, 
Southwest Asia service is verified from January 13, 1991, to 
May 6, 1991.  

This matter arises from an October 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Nashville, Tennessee, which denied claims of 
entitlement to service connection for a gastrointestinal 
disorder, to include diverticulitis and gastritis (claimed as 
diarrhea and abdominal cramping), sinusitis, headaches, loss 
of memory/concentration, and fatigue, with all disorders 
claimed as due to an undiagnosed illness.  The veteran 
appealed, and in March 2000, the Board of Veterans' Appeals 
(Board) remanded the claim for additional development.  This 
case is currently under the jurisdiction of the RO located in 
Columbia, South Carolina.  

The claims of entitlement to service connection for 
gastrointestinal disorders, to include diverticulitis 
and gastritis (claimed as diarrhea and abdominal 
cramping), due to an undiagnosed illness, and fatigue, 
are the subject of the REMAND portion of this decision.




FINDINGS OF FACT

1.  The veteran does not have an undiagnosed disability 
manifested by respiratory signs or symptoms that include 
sinus symptoms; he is not shown to have sinusitis that is 
related to his service.  

2.  The veteran does not have an undiagnosed disability 
manifested by headaches; he is not shown to have headaches 
that are related to his service.  

3.  The veteran does not have an undiagnosed disability 
manifested by neurologic or neuropsychological signs and 
symptoms that include loss of memory and/or concentration; he 
is not shown to have a condition involving loss of memory and 
concentration that is related to his service.  


CONCLUSIONS OF LAW

1.  Sinusitis, and a disability manifested by respiratory 
signs or symptoms that include sinus symptoms, was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2002).  

2.  Headaches, and a disability manifested by signs or 
symptoms involving headaches, were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.317 (2002).  

3.  A disability manifested by neurologic or 
neuropsychological signs or symptoms that include loss of 
memory and concentration was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a); see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  However, the regulations 
add nothing of substance to the new legislation and the 
Board's consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the December 1997 rating decision that the 
evidence did not show that the claimed disorders were related 
to his service, to include on the theory that they were due 
to an undiagnosed illness.  Those are the key issues in this 
case, and the rating decision, the statement of the case 
(SOC), and the supplemental statements of the case (SSOC's) 
informed the appellant that evidence of service connection 
was needed to substantiate his claims.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the 
appellant has been informed of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The appellant has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of these claims.  In 
this regard, in a written brief, dated in May 2002, the 
veteran's representative acknowledged that, subsequent to the 
Board's March 2000 remand, "The RO has taken all appropriate 
action."  The RO has also requested and obtained service 
records, to include the veteran's discharge, as well as 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, the veteran has been afforded 
several VA examinations.  Non-VA medical reports have been 
associated with the claims file.  In letters, dated in 
October 2000, January 2001 and October 2002, the veteran was 
informed of the types of evidence which may be probative of 
his claims.  See also, SSOC, dated in January 2001 
(containing 38 C.F.R. §§ 3.159 and 3.317 (2002)).  The 
January 2001 letter (which the Board notes was sent by the 
RO), see Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003)), further advised the veteran of 
the enactment of the VCAA.  This letter informed him that, 
provided certain criteria were met, VA would make reasonable 
efforts to help him get evidence necessary to support his 
claims, to include medical records, employment records, or 
records from other Federal agencies.  He was further advised 
that it was still his responsibility to make sure that these 
records were received.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  He was asked to 
identify any additional evidence he wished to have considered 
in his case.  However, there is no record of a response.  
Given the foregoing, there is no viable issue as to whether 
VA has complied with its duty to notify the appellant of his 
duties to obtain evidence, see Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Service Connection

The appellant essentially asserts that service connection 
should be granted for his various complaints listed on the 
title page of this decision because they are the direct 
result of his service.  He stated that he served in the 
Persian Gulf and that all of his claimed disorders began in 
the Summer of 1991.  See VA Form 21-526, Veteran's 
Application for Compensation or Pension, received by VA in 
March 1995.  He further asserts that his claimed disorders, 
in essence, arose from "some exposure" while serving in the 
Gulf War.  See VA Form 9, Appeal to Board of Veterans' 
Appeals, dated in February 1998.  Therefore, he believes that 
service connection for his various complaints is warranted.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); see also 38 U.S.C.A. § 
1117; 66 Fed. Reg. 56,614-56,615 (November 9, 2001).

The Board notes that during the current appeal, amendments 
were made to both 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
See 66 Fed. Reg. 56,614-56,615 (2001); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  The veteran has been informed of these new 
criteria.  See October 2002 letter.  

The veteran's service medical records show that in June 1988, 
he sought treatment for complaints that included headaches.  
The assessment noted "headaches, unexplained, possibly 
vascular by history."  Reports of medical history, dated in 
April 1989, October 1990 and March 1991, show that the 
veteran denied dizziness or fainting spells, sinusitis, and 
"loss of memory or amnesia."  Physical examination reports, 
dated in April 1989 and March 1991, show that his head, 
sinuses, and neurological systems were all clinically 
evaluated as normal.  

As for the post-service medical evidence, it includes reports 
from the John A. Martin Primary Clinic (JAMPC)/Carol 
Hinchman-Mazyck, M.D., dated between May 1995 and 1997, which 
show that the veteran received treatment for sinus 
complaints, to include a few references to headaches, memory 
lapse, and episodes of malaise.  The findings included a 
possible polyp at the left maxillary sinus, and sinusitis.  A 
letter from Charles T. McElmurray, M.D. (a JAMPC physician), 
dated in January 1997, shows that he states that he has 
treated the veteran for complaints that included chronic 
sinus infections, and a feeling of "being in a fog."  

The claims file contains two letters from Centa Medical 
Group/William J. Fravel, M.D., dated in December 1996 and 
January 1997.  In the December 1996 letter, Dr. Fravel stated 
that he did not find any active ENT (ear, nose or throat) 
disease which would account for the veteran's symptoms, and 
that he did not feel that the veteran's maxillary cyst was 
the cause of his symptoms.  He further stated, "Whether this 
could represent a Gulf War syndrome, I can't be sure.  
Certainly, it sounds more like just bad allergies."  In the 
January 1997 letter, he stated that he had no idea as to 
whether exposure to chemicals during Operation Desert Storm 
could cause his array of symptoms.  

VA outpatient treatment reports, dated between 1998 and 2000, 
show that the veteran received treatment for conditions that 
included post nasal drip, and show a history of sinusitis.  
Reports dated in April 2000 show that the veteran underwent 
an appendectomy.  

A VA respiratory examination report, dated in September 1997, 
shows complaints of "very frequent sinus infections 
associated with headaches, pressure around his eyes, and 
purulence of sputum with post nasal drip treated in the past 
with antibiotics."  The impressions were sinusitis and 
"complaint of dyspepsia/fatigue/weakness- rule out sleep 
apnea syndrome."  

A VA nose and sinuses examination report, dated in September 
1997, shows complaints of "frequent sinus infections since 
1991," headaches and postnasal drip.  A CAT scan revealed 
that the sinuses were completely clear except for a mucus 
retention cyst in the left maxillary antrum.  The impressions 
noted mucus retention cyst in the left maxillary antrum, 
"history of possible sinus disease not confirmed by 
radiological study," "ongoing problem with headache and 
postnasal drainage requiring the use of daily 
antihistamine/decongestant and cortisone nose spray," and 
history of recent negative allergic workup.  

A VA miscellaneous neurological disorders examination report, 
dated in September 1997, shows complaints of daily headache, 
sinus infection, skin irritation, aching joints, being 
"fuzzy headed, unable to think straight and unable to 
concentrate, missing details."  The impression was that 
there was no neurologic abnormality.  

A VA neurological examination report, dated in May 2000, 
shows that the veteran complained of headaches, a dullness of 
intellect and an inability to concentrate properly.  The 
impression was "sinus headaches, fairly typical."  

A VA nose, sinus, larynx and pharynx examination report, 
dated in May 2000, shows that the veteran complained of nose 
and sinus infections.  The veteran stated that he was 
asymptomatic and that he had not had a true sinus infection 
in at least a couple of years, and that his only complaints 
were of nasal congestion at bedtime.  The examiner noted that 
a CAT scan was within normal limits.  The impressions were no 
evidence at this time of acute or chronic nose or sinus 
disease, and possible remote history of sinusitis, but this 
has not been confirmed by radiological studies to significant 
degree.  

VA mental disorders examination reports, dated in September 
1997 and May 2000, shows that there was no Axis I or Axis II 
diagnosis.  

The claims file contains lay statements from the veteran's 
wife, mother, a former soldier, and two friends, who 
essentially assert that they witnessed the veteran display 
one or more of the claimed symptoms after service.  

The Board finds that the preponderance of the evidence is 
against service connection for the claimed disorders on a 
direct basis (i.e., on a basis not involving an undiagnosed 
illness).  See 38 C.F.R. § 3.303.  

A.  Sinusitis

The veteran's service medical records do not show treatment, 
complaints, or a diagnosis involving sinusitis.  The veteran 
denied sinusitis in his reports of medical history, and his 
sinuses were clinically evaluated as normal in his separation 
examination reports.  The post-service medical evidence 
contains mixed findings as to sinusitis.  The evidence 
against a finding that the veteran currently has sinusitis 
includes a December 1996 letter from Dr. Fravel, in which he 
stated that he did not find any active ENT disease which 
would account for the veteran's symptoms, and that he did not 
feel that the veteran's maxillary cyst was the cause of his 
symptoms.  Dr. Fravel indicated that "it sounds more like 
just bad allergies."  In addition, a September 1997 CAT scan 
revealed that the sinuses were completely clear except for a 
mucus retention cyst in the left maxillary antrum.  A VA nose 
and sinuses examination report, dated in September 1997, 
notes a history of possible sinus disease that was not 
confirmed by radiological study.  Furthermore, the most 
recent evidence of record is the VA nose, sinus, larynx and 
pharynx examination report, dated in May 2000.  This report 
shows that the veteran stated that he was asymptomatic and 
that he had not had a true sinus infection in at least a 
couple of years, and that his only complaints were of nasal 
congestion at bedtime.  The examiner noted that a CAT scan 
was within normal limits, and concluded that there was no 
evidence of acute or chronic nose or sinus disease.  The 
examiner further noted that although there was a possible 
remote history of sinusitis, that this had not been confirmed 
by radiological studies to significant degree.  As the most 
recent examination report of record, the Board finds that the 
May 2000 VA examination report is highly probative evidence 
of the veteran's current condition.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  The Board therefore finds that the 
preponderance of the evidence shows that the veteran does not 
have sinusitis.  In reaching this decision, the Board has 
considered the previously discussed findings of sinusitis.  
However, these reports tend to predate the May 2000 VA 
examination report, and are otherwise unsupported by clinical 
findings, testing or other indicia of reliability such that 
they outweigh the evidence which shows that the veteran 
currently does not have sinusitis.  Accordingly, the claim 
for service connection for sinusitis on a direct basis must 
be denied.  

B.  Loss of Memory and Concentration

The veteran's service medical records do not show treatment, 
complaints, or a diagnosis of a neurological disorder 
involving loss of memory or concentration.  

The post-service evidence includes a September 1997 VA 
miscellaneous neurological disorders examination report that 
contains an impression was that there was no neurologic 
abnormality.  A May 2000 VA neurological  examination report 
does not contain any relevant findings.  In summary, there is 
no competent evidence showing that the veteran has a 
neurological disorder involving loss of memory or 
concentration.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding that under 38 U.S.C.A. §§ 1110 and 1131, it is 
essential that there be a current disability in order to 
establish service connection); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for a neurological disorder involving loss 
of memory or concentration, on a direct basis.  See 38 C.F.R. 
§ 3.303.

C.  Headaches

Although the veteran was treated for complaints that included 
headaches in June 1988, this was "by history" only, and 
this was apparently an acute condition, as evidenced by the 
following: the lack of subsequent treatment during his 
remaining (approximately 11 months) first period of active 
duty; headaches were not noted in his April 1989 separation 
examination report; there is no record of treatment for 
headaches for the period between his first and second periods 
of active duty; he was not treated for, or diagnosed with 
headaches during his second period of active duty; and 
headaches were not noted in his March 1991 separation 
examination report.  Therefore, the Board finds that a 
chronic headache condition is not shown during service.  

As for the post-service medical evidence, assuming arguendo 
that the complaints of headaches in the JAMPC reports are 
sufficient to show that the veteran had a chronic headache 
condition as of May 1995, the first evidence of headaches is 
dated about four years after separation from service.  This 
lengthy period without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence of a nexus between 
headaches and the veteran's service.  See 38 C.F.R. 
§ 3.303(d).  The Board further points out that although there 
is some evidence that the veteran may have had sinus 
headaches, see May 2000 VA neurological examination report 
(noting "sinus headaches, fairly typical"), the Board has 
determined that the veteran does not currently have a sinus 
condition.  See part II.A, supra.  The Board therefore finds 
that the evidence does not show that the veteran has 
headaches that are related to his service, and that the claim 
must be denied.  Id.  


III.  Undiagnosed Illness

With regard to the claims that the veteran has sinusitis, 
headaches, and loss of memory/concentration, due to an 
undiagnosed illness, the Board finds that the claims must be 
denied.  First, with regard to the claims for sinusitis, the 
veteran has been provided with a known clinical diagnoses 
(i.e., sinusitis).  The application of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  Furthermore, the Board points out 
that under 38 C.F.R. § 3.317 service connection for an 
undiagnosed illness requires objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed at 38 C.F.R. § 3.317(b) (emphasis added).  In 
this case, there is no competent evidence that the veteran 
has a syndrome involving the claimed symptoms, nor does the 
evidence show that the veteran has objectively exhibited 
signs or symptoms, to include headaches, or neurological 
signs or symptoms that include loss of memory or 
concentration, which are manifestations of an undiagnosed 
illness.  The Board therefore finds that the preponderance of 
the evidence is against the claims.  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable, and the Board finds that the veteran's claims 
of entitlement to service connection for sinusitis, 
headaches, and loss of memory/concentration, as due to an 
undiagnosed illness, must be denied.

The Board has considered the veteran's oral and written 
testimony, and the lay statements, submitted in support of 
his arguments that the veteran has sinusitis, headaches, and 
loss of memory/concentration, to include as due to an 
undiagnosed illness, that should be service connected.  The 
veteran's statements and the lay statements are not competent 
evidence of a diagnosis, or that the criteria at 38 C.F.R. 
§ 3.317 have been met, nor are they competent evidence of a 
nexus between the claimed conditions and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claims for service 
connection sinusitis, headaches, and loss of 
memory/concentration, to include as due to an undiagnosed 
illness, must be denied.   

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sinusitis is denied. 

Service connection for headaches is denied.

Service connection for loss of memory and concentration is 
denied.


REMAND

The veteran served in Southwest Asia in 1991, and he has 
filed claims for fatigue, and a gastrointestinal disorder, as 
due to undiagnosed illnesses.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2002).  During the current appeal, 
amendments were made to 38 C.F.R. § 3.317 which implicate 
these two claims.  See 68 Fed. Reg. 34539-34543 (June 10, 
2003).  Therefore, the RO must consider the veteran's claims 
of entitlement to service connection under the new law and 
regulation in the first instance.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Therefore, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify all treatment 
for fatigue and gastrointestinal 
disorders since July 2000 the records of 
which are not currently associated with 
the claims file.  After securing any 
necessary release(s), the RO should 
attempt to obtain the medical records 
concerning the veteran's care at the 
facility(ies) identified by the 
appellant, to include the results from a 
VA colonoscopy which appears to have been 
scheduled in July 2000.  All records 
obtained should be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a gastrointestinal examination.  The 
examiner should provide an opinion as to: 
1) whether it is at least as likely as 
not that any diagnosed disorder is 
related to the veteran's service, and 2) 
whether it is at least as likely as not 
that the veteran manifests signs and 
symptoms of an undiagnosed illness 
primarily manifested by diarrhea and 
abdominal cramping, or a medically 
unexplained chronic multisymptom illness, 
as a consequence of his service in the 
Persian Gulf War.

3.  The RO should evaluate the veteran's 
claims of entitlement to service 
connection for fatigue, and 
gastrointestinal disorders, to include 
diverticulitis and gastritis (claimed as 
diarrhea and abdominal cramping), with 
both disorders claimed as due to 
undiagnosed illnesses, under the revised 
version of 38 C.F.R. § 3.317.

If the claims remain denied, the veteran should be provided 
with a supplemental statement of the case and be given the 
opportunity to respond.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



 



